DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 7-9 are presented for examination based on the appeal filed 12/27/2021.
Claim(s) 1-6 and 10-13 stand cancelled.
Claim(s) 7 is amended by examiner’s amendment.
Rejection(s) under 35 USC 103 for claim(s) 7-9 is withdrawn in view of their arguments presented by the applicant.
Claim(s) 7-9 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey D. Sanok (Reg#: 32169 Tel# (202) 624-2500) on 2/10/2022.
The application has been amended as follows: 
7. (Currently amended) A computer-based design system for an electric drive system, comprising: 
a central processing unit that implements a value limit monitoring device and a limit value memory;

[[a]] the limit value memory, which stores limit values of the motion profile; and 
[[a]] the limit value monitoring device which monitors whether a value of a parameter inputted by a user input causes one or more of the stored limit values to be violated by the resulting motion profile and, in the case that one or more of the stored limit values are violated by the resulting motion profile, to automatically adjust the inputted value of the parameter to an adapted inputted value of the parameter that comes closest to the inputted value without violating any of the stored limit values by the resulting motion profile, 
wherein the design system visualizes deviations of a motion profile projected by the design system from a motion profile executed by the drive system in real time on the basis of the projected motion profile, and 
wherein the cam editor provides user inputs by which parameters that have been selected previously are displaced vertically or horizontally, wherein the cam editor has a first adjustment mode during which previously-selected parameters can only be displaced horizontally, and wherein the cam editor has a second adjustment mode during which the previously-selected parameters can only be displaced vertically.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 7-9 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “…the limit value monitoring device which monitors whether a value of a parameter inputted by a user input causes one or more of the stored limit values to be violated by the resulting motion profile and, in the case that one or more of the stored limit values are violated by the resulting motion profile, to automatically adjust the inputted value of the parameter to an adapted inputted value of the parameter that comes closest to the inputted value without violating any of the stored limit values by the resulting motion profile, wherein the design system visualizes deviations of a motion profile projected by the design system from a motion profile executed by the drive system in real time on the basis of the projected motion profile, and wherein the cam editor provides user inputs by which parameters that have been selected previously are displaced vertically or horizontally, wherein the cam editor has a first adjustment mode during which previously-selected parameters can only be displaced horizontally, and wherein the cam editor has a second adjustment mode during which the previously-selected parameters can only be displaced vertically” as presented in independent claims 7 of the instant application (as supported in specification e.g. ¶ [0025]-[0026], [0053]-[0061] and Figs. 3-5).
Support the examiner’s amendment can found in specification ¶ [0011] & ¶ [0045].

Prior Art of Record
The Prior art of reference by WENZEL; Christian et al. (US PGPUB No. US 20190086898 A1) discloses setting motion profile as shown in Fig.8 & ¶ [0019] in x-y axis. Wenzel does not teach locking in one of the x-y axis during the modification or wherein the cam editor has a first adjustment mode during which previously-selected parameters can only be displaced horizontally, and wherein the cam editor has a second adjustment mode during which the previously-selected parameters can only be displaced vertically as claimed.

    PNG
    media_image1.png
    173
    427
    media_image1.png
    Greyscale

The Prior art of reference by Fast; Brian R. et al. (US Patent No. US 10469016 B1) discloses setting motion profile and curve modification points in x-y axis as seen in Fig.3-4 and Col.6 Line 63 – Col.9 Line 28. Fast also teaches in Fig. 6 & Col.11 lines 11-18 “…User input that modifies or changes the velocity of a curve modification point includes receiving a mouse input, a touch input, or other similar input directly on a graphical object representing the curve modification point as the user moves the point left or right in time…”.

    PNG
    media_image2.png
    531
    323
    media_image2.png
    Greyscale

Fast does not teach locking in one of the x-y axis during the modification or wherein the cam editor has a first adjustment mode during which previously-selected parameters can only be displaced horizontally, and wherein the cam editor has a second adjustment mode during which the previously-selected parameters can only be displaced vertically as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147

/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, February 10, 2022